UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   MAHMOAD ABDAH, et al.,

                           Petitioners,

                      v.                            Civil Action 04-01254 (HHK)

   BARACK H. OBAMA, et al.,

                           Respondents.


                                            ORDER

       Before the Court are the parties’ Motions for Judgment on the Record in the case of

Petitioner Yasein Khasem Mohammad Esmail (ISN 522) [##768, 769]. Upon consideration of

the record of this case, the Court concludes that the motions shall be denied. A merits hearing

will go forward on March 9, 2010 at 10:00am.

       Accordingly, it is this 7th day of March, 2010 hereby

       ORDERED that the Motions for Judgment on the Record are DENIED.


                                                     Henry H. Kennedy, Jr.
                                                     United States District Judge